Citation Nr: 0633783	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  05-20 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to July 
1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April  2004 decision by the RO in St. Louis, 
Missouri that denied service connection for bilateral hearing 
loss and tinnitus.  A videoconference hearing was held before 
the undersigned Acting Veterans Law Judge in August 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

At his August 2006 Travel Board hearing, the veteran 
testified that he received treatment for bilateral hearing 
loss and tinnitus from a private physician, Dr. Atluri, and 
that she told him that his hearing loss could be related to 
service.  Such records are not on file and must be obtained 
prior to appellate review.  He also reported receiving 
treatment for these conditions at the Danville VA Medical 
Center (VAMC), although he said he was last treated there in 
late 2003.  Any ongoing medical records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

The veteran is advised that he may submit pertinent evidence 
which tends to show that he has hearing loss and tinnitus 
which are related to military service.  38 U.S.C.A. § 5103(a) 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for hearing loss and 
tinnitus disability since separation from 
service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.

In particular, the RO should attempt to 
obtain pertinent medical records from Dr. 
Atluri and from the Danville VAMC.

2.  Then re-adjudicate the claims on 
appeal.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


